Citation Nr: 1114513	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-02 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to April 1974 and on other unknown periods of active duty with the Oklahoma National Guard. 

The Veteran's initial claims for service connection for back and left knee disorders were denied in a November 1994 rating decision.  The Veteran did not appeal that decision.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims to reopen his claims for service connection for a back and left knee disorder.  The Veteran disagreed and perfected an appeal.

In January 2011, the Veteran provided testimony in support of his claim at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an unappealed November 1994 rating decision, the RO denied the Veteran's claim for entitlement to service connection for back and left knee disorders.  The Veteran now seeks to reopen his claims.  The Board observes that VA has a statutory obligation to assist a Veteran in developing a new and material evidence claim.  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).    Indeed, the Veteran was so informed in an August 2006 letter that explained that VA would assist the Veteran by obtaining medical evidence in the form of treatment records from non-VA health care practitioners.

The basis for the November 1994 denial was that there was no evidence that the Veteran incurred the injuries to his back and left knee while he was on active duty.  At the January 2011 hearing, the Veteran testified that he was on a two-week period of active duty for training with the Oklahoma National Guard (ONG) in the summer of 1973 or 1974 at Ft. Chaffee, Arkansas, when he was injured when a large tractor tire rolled over his back and leg.  The Veteran testified that he did not seek medical treatment from Army healthcare personnel, but did seek treatment from a private doctor, Dr. B.E., in Durant, Oklahoma, within a few days of returning home from the active duty.  If records from Dr. B.E. exist, they could show treatment of the Veteran near in time to the claimed injury and may include detail about his injuries such as their nature and extent, and the location, date and circumstances of how they were incurred.  

A review of the record reveals that VA has not successfully contacted the appropriate ONG office to obtain ONG records pertaining to the Veteran.  Specifically, there are no records regarding the Veteran's active duty for training periods with the ONG.  The record does include some ONG documents showing that the Veteran received medical examinations in April 1973 and August 1977, but no other medical records are in the Veteran's VA claims folder.  The record shows that the Veteran was attached to the 1245th Transportation Company in May 1983.  Retirement Credits Records show periods that the Veteran drilled, but they do not distinguish between drills and active duty or inactive duty for training periods.

Finally, the Veteran has submitted a release for records from 1991 and 1993 from the Medical Center of Southeast Oklahoma pertaining to his claimed knee and back disorders.  The Board observes that those records may not have information pertaining to the issue of whether the Veteran incurred injury in 1973 or 1974 while on active duty; however, the Board cannot say that they certainly do not include such information.  

For those reasons, the Board remands the claim for further development of the record.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing and request that he provide as much detail as possible about when and where he sought treatment from Dr. B.E. in Durant, Oklahoma, in the summer of 1973 or 1974.  VBA shall also request that the Veteran provide as much detail as possible regarding his ONG unit during the summer of 1973 or 1974.  Any response from the Veteran shall be documented and associated with the Veteran's VA claims folder.

2.  Following the foregoing, VBA shall contact the Adjutant General of the ONG and request records pertaining to periods of inactive or active duty for training performed by the Veteran between April 1973 and December 1974, and April 1974 and December 1974.  Any response shall be associated with the Veteran's VA claims folder.  If VBA is informed that the Veteran's records are maintained at some other location or under another agency's control, attempts should be made to obtain them and such attempts shall be documented.

3.  VBA shall take all reasonable steps to obtain private treatment records from Dr. B.E. of Durant, Oklahoma, that pertain to any treatment he may have provided to the Veteran to specifically include, but not limited to, treatment between April 1973 and December 1974.  All efforts and results of those efforts should be documented and associated with the Veteran's VA claims folder.

4.  Following the foregoing and any other development deemed necessary, VBA shall readjudicate the Veteran's claim to reopen claims for entitlement to service connection for a back disorder and a left knee disorder.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


